Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-9 and 21-25 are allowed because none of the prior art references of record teaches a printhead carriage comprising a mechanical protector that extends from a first wall of a pocket further into the pocket than the set of electrical connectors, and wherein the mechanical protector comprises an elastic member biased to urge the printhead, when fully inserted in the pocket, towards a second wall of the pocket in the combination as claimed. 

Claim 16 is allowed because none of the prior art references of record teaches a printing system to receive a printhead in a carriage, wherein the carriage further comprises a mechanical protector that is disposed between a mouth of a pocket through which a printhead is inserted and electrical connectors on a lower portion of a first wall of the pocket that is spaced away from the mouth of the pocket, the mechanical protector thus positioned for preventing damage caused by insertion of the printhead to the electrical connectors; wherein the mechanical protector comprises compressible foam in the combination as claimed. 

Claims 17-20 are  allowed because none of the prior art references of record teaches a printhead carriage comprising a mechanical protector that protects electrical connectors, the mechanical protector disposed above the set of electrical connectors along an insertion direction of the printhead into a pocket; wherein the mechanical protector extends from the first wall at an angle such that the mechanical protector extends further away from a first wall of the pocket along the insertion direction of the printhead into the pocket; wherein insertion of the printhead into the pocket bends the mechanical protector toward the first wall such that the mechanical protector exerts a pressure on the printhead, when fully inserted in the pocket, toward a second wall  opposite to the first wall in the combination as claimed. 
CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853